DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2022 has been entered.   
 Amendments to the claims have been acknowledged. Claims 7-9   are cancelled by applicant. Claims 1-6 are pending. Claim 10 remains withdrawn as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6  are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20170338514) and in view of Eba et al. (JP 2004076054, using Google machine translation for citations). 
Regarding claims 1 and 6, Chiang discloses a metal ion battery (100) including a positive electrode (10), a negative electrode (12), and an electrolyte (20) disposed in the metal ion battery between the positive electrode and the negative electrode [011].  The electrolyte 20 can include an ionic liquid and aluminum halide [0015] (CLAIM 6). The electrolyte 20 can further include another metal halide, the metal can include Cu and Zn  [0016]. Chiang further discloses the positive electrode (10) can include an active material (13). Examiner notes the aluminum halide reads on the claimed metal halide. 
Chiang does not explicitly disclose the liquid electrolyte comprises metal ions including a copper ion, and a  zinc ion.  However, Chiang does disclose the electrolyte 20 can further include another metal halide, the metal can include Cu, Zn or a combination thereof [0016].  Examiner notes that during charge/discharge of a battery metal halides form into halogenated metal ions.  Halides are a salt that dissociates into ions in an aqueous solution. The ionic liquids (base liquid) of Chiang are the same as the ionic liquids of the instant [0015], and therefore examiner notes that the metal halides of Chiang are expected to dissociate into ions as taught at [0018]. Examiner also notes the battery of Chiang is a metal ion battery [abstract], in a metal ion battery the ions carry the charge back and forth to make the electricity for the battery.
It would have been obvious to one having ordinary skill in the art to include copper and zinc halides that will dissociate and form into copper and zinc ions in the liquid electrolyte of Chiang in order to further aid in the charge of the battery.  
Modified Chiang does not disclose the molar ratio of said copper ion to said zinc ion is 1:1. Eba discloses an electrolytic solution containing ions of both copper and zinc elements [0008], the electrolytic solution contains both elements of copper and zinc at a molar concentration ratio of 1:5 to 1:17 [0009]. Molar ratio of copper ions to zinc ions in the range of 1:5 to 1:17 encompasses the claimed range of a molar ratio of said copper ion to said zinc ion is 1:1. Eba further discloses when the copper ion concentration is high the cathode precipitate is in an α phase, and when the zinc ion concentration is high the precipitate is in a Ɛ phase, when the ion concentration is low, the phase becomes a ƞ phase which is a solid solution phase mainly composed of zinc [0006]. When the precipitate is in a Ɛ phase toughness is improved, strength is increased and durability is increased [0016].   It would have been obvious to one having ordinary skill in the art to include the copper and zinc ions in the liquid electrolyte of Chiang in a molar ratio of said copper ion to said zinc ion is 1:1 in order to further aid in increasing the strength and durability of the liquid electrolyte and to further aid in the charge of the battery.  
Modified Chiang does not disclose wherein a weight percentage concentration of said metal ions in said electrolyte liquid is 13. However, modified Chiang does disclose that the concentration of copper ions and zinc ions should not be too high or too low, in order to achieve the desired precipitate [0016]. Examiner also notes the battery of Chiang is a metal ion battery [abstract], in a metal ion battery the ions carry the charge back and forth to make the electricity for the battery.  In an effort to optimize  the roles of the metal ions in the electrolyte it would have been obvious to one having ordinary skill in the art to include said  metal ions in said electrolyte in a weight percentage concentration of 13 in order to  further aid in the charge of the battery. (CLAIM 1)	
Regarding claim 2, modified Chiang discloses all of the limitations as set forth above in claim 1. Modified Chiang further discloses the negative electrode can be a metal or a metal alloy, the metal can include Cu, Co, Zn, In, Ni, La, Y, Ti, Mn or Mo (Chiang:[0014]). (CLAIM 2)
Regarding claims 3 and 4, modified Chiang discloses all of the limitations as set forth above in claim 1.  Modified Chiang further discloses the positive electrode (10) can include an active material (13). The active material (13) can be an intercalated carbon material such as graphite (including natural graphite, artificial graphite, mesophase carbon microbeads, pyrolytic graphite, foaming graphite, flake graphite or expanded graphite, graphene, carbon nanotube or a combination thereof (Chiang: [0012]). (CLAIMS 3 and 4)
Regarding claim 5, modified Chiang discloses all of the limitations as set forth above in claim 1. Modified Chiang further discloses the ionic liquid in the electrolyte (20) can include urea, N-methylurea, choline chloride, dimethyl sulfoxide, methylsulfonylmethane, alkyl-imidazolium salt, alkyl-pyridinium salt, alkyl-fluoropyrazolium salt, alkyl-triazolium salt, aralkyl-ammonium salt, alkyl-alkoxyammonium salt, aralkyl-phosphonium salt, aralkyl-sulfonium salt or the combination thereof (Chiang:[0015]).  (CLAIM 5)
		Response to Arguments
Applicant's arguments filed October 1,  2022  have been fully considered but they are not persuasive. 
Applicant asserts that citation 1 fails to directly point out the specific combination of copper ion and zinc ion. On the other hand, citation 2 fails to provide enough motivation for a person having ordinary skill in the art to consider over the citation 1, because that citation 2 is an electrolysis method for producing the Alloy powder which may not be produced by the  traditional electrolysis. 
Applicants assertion is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case,  Citation 1 (Chiang) discloses the electrolyte can include metal ions of Cu, Zn or combinations thereof [0016].Therefore, it would have been obvious to one having ordinary skill in the art  for the electrolyte to include a metal ion Cu and a Zn metal ion, as it is listed in the 2 possible choices and combination for an electrolyte ions listed by Chiang.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.II.  
Examiner  notes that Eba is being relied upon to show the molar concertation ratio of said copper and zinc ions [0008]-[0009].  Eba further discloses the benefits when  the  molar concentration ratio of copper and zinc ions is 1:5 to 1:17, toughness is improved, strength is increased and durability is increased in the cathode [0016].  It would have been obvious to one having ordinary skill in the art to  optimize the copper and zinc ions in the liquid electrolyte of Chiang in a molar ratio of said copper ion to said zinc ion is 1:1 in order to further aid in increasing the strength and durability of the liquid electrolyte and to further aid in the charge of the battery.  Therefore, a proper motivation is present. 
Examiner further notes the claim 1 is directed to a product and therefore the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. 
Applicant asserts that the invention claimed in amended claim 1 obviously states an invention which certainly defines the features of “molar ratio of said copper ion to said zinc ion is 1:1”  and “ a weight percentage concertation of said metal ions in said electrolyte liquid is 13”, thus to solve the gas production problem. Moreover, citations 1 and 2 fail to disclose or provide the certain  feature of weight percentage and ratio simultaneously, for solving such the gas production problem which the present application provides and does solve. 
Applicant’s assertion is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  reducing or even inhibiting the production of gas molecules before they combine to form chlorine ) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Chiang is silent about the purpose of the present invention reducing or even inhibiting the production of gas molecules before they combine to form chlorine,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejections over Chiang, further in view of Eba et al are maintained. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722